Order, Supreme Court, New York County (Edward H. Lehner, J.), entered August 27, 2007, which granted petitioner former client’s application to confirm an attorney fee arbitration award issued pursuant to 22 NYCRR part 137, and denied respondent attorneys’ cross motion to dismiss the proceeding as against the individual respondent, a member of respondent law firm, and to consolidate the proceeding with another proceeding brought by the law firm against the former client denominated “Petition for Trial De Novo Review of [the same] Arbitration Award,” unanimously affirmed, with costs.
Respondents fail to show that vacatur of the award is warranted under the well-known standard insulating arbitral awards from disturbance on grounds of legal or factual error (Djeddah v Starr, 306 AD2d 59 [2003], lv denied 100 NY2d 516 [2003]). Certainly there is nothing about the submission to indicate that the dispute was not finally and definitely decided, as against the individual respondent as well as respondent law firm, or that the amount of the award is “totally irrational” (see Graniteville Co. v First Natl. Trading Co., 179 AD2d 467, 469 [1992], lv denied 79 NY2d 759 [1992]). Consolidation was properly denied as the petition for trial de novo review of arbitration award had been dismissed. Concur—Lippman, P.J., Gonzalez, Buckley and Catterson, JJ.